Title: From George Washington to John McNeill, 21 July 1756
From: Washington, George
To: McNeill, John



[Winchester, 21 July 1756]
To Captain John McNeill, at Fort-Dinwiddie. Sir,

I have yours of the 27th ultimo: and in answer, you will observe, that the few men enlisted by the Captains, and the small number now in the Regiment, has much displeased the Governour: So that he has lessened the number of Captains and ordered that the Field Officers should have each a Company: which retards your promotion something longer, until the Majors be established by him. However, you may be assured of my Services for you; and may depend upon your rank being preserved, whenever a vacancy shall fall out for your advancement—however disagreeable it may be to the other Officers.

You are appointed Captain-Lieutenant in my Company—and I desire you may immediately repair to this place to join us—Should be glad you would endeavour to enlist all the able-bodied likely men you can as we want a great many of our complement. I imagine you are not to be informed, that your present office entitles you to the rank of Captain; and exempts you from the Duty of a Subaltern?
You may tell Captain Hogg, that another equally good as the mulatto, will be as agreeable. I am &c.

G:W.
Winchester, July 21st 1756.    

